DETAILED ACTION
Rejection under 35 U.S.C. 103
Applicant’s arguments in regards to the rejection of claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19-23 under 35 U.S.C. 103 is withdrawn.

Allowance
Claims 7 and 14 are cancelled.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to an improvement on the sleepable read-copy update technique, which is a mutual exclusion technique that permits shared data to be read accessed without using locks, shared memory writes, memory barriers, atomic instructions, or other computationally expensive synchronization mechanisms, while still permitting concurrent updates to the data.  The claimed invention aims to improve SRCU by increasing its scalability to handle callback operations in environments that have excessive callback postings by SRCU updaters. 
While the prior art discloses extensive information on RCUs and some uses of SRCU, the prior art does not disclose the combination of limitation recited in the claimed invention. 
The closest prior art are as follows:
McKenney (“Sleepable RCU”, 10/9/2006) discloses an overview of the benefits of a sleepable RU over classic RCU.  While McKenny discloses a sleepable RCU mechanism here, the improvements recited in the claimed limitation are not.  
McKenney (US Patent Pub 2015/0153817) discloses a RCU mechanism environment of the prior art.  McKenney also discloses recording the need for future grace periods so that the number of additional grace periods required may be determined and prevent delay of these required grace periods due to a sleeping processor.  However, unlike the instant invention, McKenney does not disclose the combination of limitations recited in the claimed invention.
The combination of the prior art described also do not render the claims, as amended, obvious.  For at least these reasons, claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19-23 are allowed.
Additional prior art deemed to be relevant but not specifically discussed above, are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9am-530pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163